In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered March 28, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
, Ordered that the order is affirmed, with costs.
The plaintiff commenced the instant action to recover damages for injuries sustained when he fell while participating in a bicycle trip known as The Golden Apple Century Ride (hereinafter the Ride), sponsored by the defendant Country Cycle Club, Inc. (hereinafter the Cycle Club). The plaintiff alleged, inter alia, that the Cycle Club was negligent, among other things, in choosing the route of the ride because it traversed a steel deck bridge, where he fell and sustained his injuries.
The Cycle Club moved for summary judgment on the ground, inter alia, that the plaintiff had executed a liability release in which, among other things, he agreed to release the Cycle Club from all liability for personal injuries caused by its negligence. The court granted the Cycle Club’s motion for summary judgment.
Contrary to the plaintiff’s contentions, the liability release he signed is enforceable, as its language clearly and unequivocally expresses the intention of the parties to relieve the Cycle Club of liability for personal injuries sustained by the plaintiff by reason of its negligence (see, Chieco v Paramarketing, Inc., 228 AD2d 462; see, Lago v Krollage, 78 NY2d 95, 99-100; Gross v Sweet, 49 NY2d 102, 106-107; Baschuk v Diver’s Way Scuba, 209 AD2d 369, 370). Thus, the court properly granted the Cycle Club’s motion for summary judgment. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.